DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
This Office action is Non-Final.


Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 11/01/2019, 01/14/2021, and 04/20/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  They have been placed in the application file, and the information referred to therein has been considered as to the merits.


Claim Objections
Claims 1, 4, 7, and 19 are objected to because of the following informalities:
Claim 1: Change from “hardware processing circuitry;” to “hardware processing circuitry; and” (page 35).
Claim 4: Change from “correlations determines the correlations using spearman's Rho, Kendall's Tau, combined Spearman and Kendall, Rank Bi-serial, average rank bi-serial.” to “correlations determines the correlations using Spearman's Rho, Kendall's Tau, combined rank bi-serial, average rank bi-serial.” (page 35).
Claim 7: Change from “anomaly detectors utilize one class SVM with different kernels selected from (radial basis function (rbf), linear, polynomial, or sigmoid).” to “anomaly detectors utilize one class SVM with different kernels selected from [[(]]radial basis function [[(rbf)]] (RBF), linear, polynomial, or sigmoid[[)]].” (page 36).
Claim 19: Change from “correlations determines the correlations using spearman's Rho, Kendall's Tau, combined Spearman and Kendall, Rank Bi-serial, average rank bi-serial.” to “correlations determines the correlations using Spearman's Rho, Kendall's Tau, combined Spearman and Kendall, rank bi-serial, average rank bi-serial.” (page 38).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 10 recites the limitation "the rankings" in page 36.  However, it is unclear as to which rankings are being referred to:
Claim 1: “…determining a plurality of correlations, each of the correlations between the first ranking and a respective one of the second rankings;…”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.
	
	Claims 1 and 20 recite:
analyzing, via a trained model, a plurality of computing system events;
determining, based on the analyzing, a first ranking of the plurality of computing system events;
analyzing, by each of a plurality of anomaly detectors, the plurality of computing system events;
determining, based on the analyzing by each of the plurality of anomaly detectors, a corresponding plurality of second rankings of the plurality of computing system events;
determining a plurality of correlations, each of the correlations between the first ranking and a respective one of the second rankings;
selecting one of the plurality of anomaly detectors based on the plurality of correlations; and
transmitting data defining the selected one of the plurality of anomaly detectors to a product installation.
	The ‘analyzing’ limitation of # 1 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware processing circuitry” (per Claims 1 and 20), “one or more hardware memories” (per Claim 1), and “a non-transitory computer readable storage medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘analyzing’ in the context of this claim encompasses a person examining data using a simple model on paper.
	The ‘determining’ limitation of # 2 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware processing circuitry” (per Claims 1 and 20), “one or more hardware memories” (per 
	The ‘analyzing’ limitation of # 3 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware processing circuitry” (per Claims 1 and 20), “one or more hardware memories” (per Claim 1), and “a non-transitory computer readable storage medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘analyzing’ in the context of this claim encompasses the person studying the data and writing down a type of anomaly in the simple form of a ‘1’ (e.g. for one type of anomaly) or a ‘2’ (e.g. for another type of anomaly).
	The ‘determining’ limitation of # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware processing circuitry” (per Claims 1 and 20), “one or more hardware memories” (per Claim 1), and “a non-transitory computer readable storage medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘determining’ in the context of this claim encompasses the person thinking about the data and ordering it on paper.
	The ‘determining’ limitation of # 5 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but 
	The ‘selecting’ limitation of # 6 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware processing circuitry” (per Claims 1 and 20), “one or more hardware memories” (per Claim 1), and “a non-transitory computer readable storage medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘selecting’ in the context of this claim encompasses the person selecting an item on paper by, e.g., circling it with a pen.
	The ‘transmitting’ limitation of # 7 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware processing circuitry” (per Claims 1 and 20), “one or more hardware memories” (per Claim 1), and “a non-transitory computer readable storage medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘transmitting’ in the context of this claim encompasses the person transmitting data either 1) over a network or 2) via a disk put in a package in the mail in a merely generic manner as insignificant extra-solution activity.  The Examiner points to 
	
	Claims 2, 3, and 5-9 merely further describe the anomaly detectors of Claim 1.

	Claim 4 merely further describes the determining of the plurality of correlations step of Claim 1.

	Claim 10 merely further describes the correlations of Claim 1.

	Claim 11 recites:
adjusting, via outlier-preserving normalization, the second rankings.
	The ‘adjusting’ limitation of # 8 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware processing circuitry” (per Claims 1 and 20), “one or more hardware memories” (per Claim 1), and “a non-transitory computer readable storage medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘adjusting’ in the context of this claim encompasses the person writing down adjustments on paper.

	Claim 12 recites:
generating the plurality of computing system events via a cluster-based feature transformation of an intermediate plurality of computer system events.
	The ‘generating’ limitation of # 9 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware processing circuitry” (per Claims 1 and 20), “one or more hardware memories” (per Claim 1), and “a non-transitory computer readable storage medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘generating’ in the context of this claim encompasses the person writing down simple data clusters on paper.

	Claim 13 recites:
generating the plurality of computing system events by projecting to a most frequent set of features that vary within the intermediate plurality of computer system events.
	The ‘generating’ limitation of # 10 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware processing circuitry” (per Claims 1 and 20), “one or more hardware memories” (per Claim 1), and “a non-transitory computer readable storage medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the 

	Claim 14 recites:
receiving a second plurality of computer system events from the product installation;
second analyzing, by each of a second plurality of anomaly detectors, the second plurality of computer system events;
determining, based on the second analyzing by each of the second plurality of anomaly detectors, a corresponding plurality of third rankings of the second plurality of computing system events;
selecting, based on the third rankings, one of the second plurality of anomaly detectors; and
transmitting data defining the selected one of the second plurality of anomaly detectors to the product installation.
	The ‘receiving’ limitation of # 11 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware processing circuitry” (per Claims 1 and 20), “one or more hardware memories” (per Claim 1), and “a non-transitory computer readable storage medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘receiving’ in the context of this claim encompasses the person receiving data either 1) over a network or 2) via a disk put in a package in the mail in a 
	The ‘analyzing’ limitation of # 12 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware processing circuitry” (per Claims 1 and 20), “one or more hardware memories” (per Claim 1), and “a non-transitory computer readable storage medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘analyzing’ in the context of this claim encompasses the person studying the data and writing down a type of anomaly in the simple form of a ‘1’ (e.g. for one type of anomaly) or a ‘2’ (e.g. for another type of anomaly).
	The ‘determining’ limitation of # 13 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware processing circuitry” (per Claims 1 and 20), “one or more hardware memories” (per Claim 1), and “a non-transitory computer readable storage medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘determining’ in the context of this claim encompasses the person thinking about the data and ordering it on paper.
	The ‘selecting’ limitation of # 14 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware 
	The ‘transmitting’ limitation of # 15 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware processing circuitry” (per Claims 1 and 20), “one or more hardware memories” (per Claim 1), and “a non-transitory computer readable storage medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘transmitting’ in the context of this claim encompasses the person transmitting data either 1) over a network or 2) via a disk put in a package in the mail in a merely generic manner as insignificant extra-solution activity.  The Examiner points to the specification: ¶ 0020 which recites a ‘product installation’ as merely a generic location by which the data is generically transmitted to.

	Claim 15 recites:
ranking, based on the selected anomaly detector, a second plurality of computer system events;
identifying, based on the ranking, a mitigation action associated with a highest ranked event of the second plurality of computer system events; and
performing the mitigation action.
	The ‘ranking’ limitation of # 16 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware processing circuitry” (per Claims 1 and 20), “one or more hardware memories” (per Claim 1), and “a non-transitory computer readable storage medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘ranking’ in the context of this claim encompasses the person ordering data on paper.
	The ‘identifying’ limitation of # 17 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware processing circuitry” (per Claims 1 and 20), “one or more hardware memories” (per Claim 1), and “a non-transitory computer readable storage medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘identifying’ in the context of this claim encompasses the person thinking about an action.
	The ‘performing’ limitation of # 18 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware processing circuitry” (per Claims 1 and 20), “one or more hardware memories” (per Claim 1), and “a non-transitory computer readable storage medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the 

	Claim 16 recites:
analyzing, via a trained model, a plurality of computing system events;
determining, based on the analyzing, a first ranking of the plurality of computing system events;
analyzing, by a plurality of anomaly detectors, the plurality of computing system events;
determining, based on the analyzing by the plurality of anomaly detectors, a corresponding plurality of second rankings of the plurality of computing system events;
determining a plurality of correlations, each of the correlations between the first ranking and a respective one of the second rankings;
selecting one of the plurality of anomaly detectors based on the plurality of correlations;
ranking, based on the selected anomaly detector, a second plurality of computer system events;
identifying, based on the ranking, a mitigation action associated with a highest ranked event of the second plurality of computer system events; and
performing the mitigation action.
	The ‘analyzing’ limitation of # 19 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware processing circuitry” (per Claims 1 and 20), “one or more hardware memories” (per Claim 1), and “a non-transitory computer readable storage medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘analyzing’ in the context of this claim encompasses a person examining data using a simple model on paper.
	The ‘determining’ limitation of # 20 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware processing circuitry” (per Claims 1 and 20), “one or more hardware memories” (per Claim 1), and “a non-transitory computer readable storage medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘determining’ in the context of this claim encompasses the person thinking about the data and ordering it on paper.
	The ‘analyzing’ limitation of # 21 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware processing circuitry” (per Claims 1 and 20), “one or more hardware memories” (per Claim 1), and “a non-transitory computer readable storage medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the 
	The ‘determining’ limitation of # 22 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware processing circuitry” (per Claims 1 and 20), “one or more hardware memories” (per Claim 1), and “a non-transitory computer readable storage medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘determining’ in the context of this claim encompasses the person thinking about the data and ordering it on paper.
	The ‘determining’ limitation of # 23 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware processing circuitry” (per Claims 1 and 20), “one or more hardware memories” (per Claim 1), and “a non-transitory computer readable storage medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘determining’ in the context of this claim encompasses the person writing down simple correlations on paper.
	The ‘selecting’ limitation of # 24 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware processing circuitry” (per Claims 1 and 20), “one or more hardware memories” (per 
	The ‘ranking’ limitation of # 25 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware processing circuitry” (per Claims 1 and 20), “one or more hardware memories” (per Claim 1), and “a non-transitory computer readable storage medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘ranking’ in the context of this claim encompasses the person ordering data on paper.
	The ‘identifying’ limitation of # 26 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware processing circuitry” (per Claims 1 and 20), “one or more hardware memories” (per Claim 1), and “a non-transitory computer readable storage medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘identifying’ in the context of this claim encompasses the person thinking about an action.
	The ‘performing’ limitation of # 27 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware 

	Claims 17 and 18 merely further describe the anomaly detectors of Claim 16.

	Claim 19 merely further describes the determining of the plurality of correlations step of Claim 16.

	This judicial exception is not integrated into a practical application.  In particular, the claims only recites generic computing components:
“hardware processing circuitry” (per Claims 1 and 20),
“one or more hardware memories” (per Claim 1), and
“a non-transitory computer readable storage medium” (per Claim 20)
	These components are recited at a high-level of generality such that they amount to no more than components comprising mere instructions to apply the exception.  Accordingly, they do not integrate the abstract idea(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea(s).


components cannot provide an inventive concept.
	Additionally, the Examiner relies upon the following sections of MPEP 2106.05(d)(II) with regards to the step 2B analysis of the claims:
	i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);
	ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.")




	Allowable Subject Matter
Claims 1, 16, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Claims 2-15 and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claims 1, 16, and 20 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claims 1, 16, and 20: “…determining a plurality of correlations, each of the correlations between the first ranking and a respective one of the second rankings;…”


Xu et al. (“EnsembleLens: Ensemble-based Visual Exploration of Anomaly Detection Algorithms with Multidimensional Data”), NPL reference, hereinafter “Xu”
	Xu: Section 4.2 teaches determining baseline anomaly detection algorithms for use with a sampled feature subspace of data.
	Further, Xu: Section 4.4 teaches judging a correlation between different rankings of anomaly scores associated with the baseline anomaly detection algorithms.
	Although conceptually similar to the claimed invention of the instant application, Xu does not teach (considering the claims as a whole) determining a plurality of correlations, each of the correlations between the first ranking and a respective one of the second rankings.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Goldstein et al. (“A Comparative Evaluation of Unsupervised Anomaly Detection Algorithms for Multivariate Data”); teaching how 19 different unsupervised anomaly detection algorithms are evaluated on 10 different 
Xu
Brew et al. (U.S. Patent Application Publication No. US 2017/0124502 A1); teaching determining from historical data which anomaly detectors are associated with key performance indicators (KPIs), to extract descriptors of the first metric group from the KPIs to create a first feature profile thereof, to repeat the determining and the extracting with respect to historical data of second and third metric groups to create second and third feature profiles thereof, respectively, to ascertain which of the second and third feature profiles has a greater correlation to the first feature profile and to rank the second and third feature profiles based on which one has the greater correlation and compare the higher ranked one to future metrics in current or subsequent environments to determine if specific KPIs are likely to produce anomalies.
Zuluaga et al. (U.S. Patent Application Publication No. US 2019/0392351 A1); teaching evaluating and deploying machine learning models for anomaly detection of a monitored system and related systems.  Candidate machine learning algorithms are configured for anomaly detection of the monitored system.  For each combination of candidate machine learning algorithm with type of anomalous activity, training and cross-validation sets are drawn from a benchmarking dataset.  Using each of the training and cross-validation sets, a machine-learning model is trained and 


Inquiry Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114